Title: To James Madison from Anthony Merry, 16 June 1804
From: Merry, Anthony
To: Madison, James



Washington June 16th. 1804
Mr Merry has the Honor to present his Respects to Mr Madison. The bad Weather having prevented him from carrying into Execution his intended Journey to Philadelphia, he deems it proper to apprize Mr Madison of his Detention at Washington in case any Thing should occur on which he might wish to communicate with Mr Merry, who will have the Honor to take Mr Madison’s Orders afresh when he shall be able to fix again the Time for his Departure.
